Exhibit 10.3

LOGO [g47608img001.jpg]

Position Assignment and Termination with Agreement

[Translation]

Contract No. Y7LHAA01

September 15, 2006

 

(Lessee)

                       (Assignee)

    [Spansion Japan]

   GE Capital Asset Finance K.K.

(Assignor)

GE Capital Leasing K.K.

The forgoing parties have agreed as follows (the “Agreement”), and in witness
thereof have prepared three copies of this Agreement, all of which are signed
and/or sealed by the parties, each of whom shall retain one original hereof.

Article 1 (Lessee’s Consent to Assignment of Position regarding 106 Pieces of
Equipment)

 

  (1) With regard to the Purchase Agreement dated July 16, 2003 (the “Purchase
Agreement”) and the Master Rental Agreement and Specific Rental Agreement of the
same date (collectively, the “Rental Agreements”), between Lessee and Assignor,
regarding the Equipment specified in Exhibit 1(106 pieces of equipment among 143
pieces which are subject to the Purchase Agreement and Rental Agreements, the
“Equipment”), Lessee has hereby given Assignor and Assignee consent to, without
any objection, the following assignment: the Assignor’s position (including any
rights and obligations, and termination and cancellation rights of contracts in
connection with the Equipment under such agreements, and the title to the
Equipment, collectively, the “Position”) shall be assigned to Assignee on
September 30, 2006, 0:00 a.m. (the “Assignment Time”), on the condition that the
respective loan agreements dated August 25, 2003 between Assignor, and Fukuoka

This is the translation of the “Position Assignment and Termination with
Agreement”, and will not be considered as original.

 

- 1 -



--------------------------------------------------------------------------------

Bank K.K., Kyodo Lease K.K. and Daiichi Lease K.K. (collectively, the “Loan
Agreements”) have terminated on September 29, 2006 by advanced payment under
Article 5 of such agreements. In addition, on and after the Assignment Time,
Lessee shall possess the Equipment on behalf of Assignee.

 

  (2) With regard to the pieces of equipment other than the Equipment (such
other equipment being 37 pieces among 143 pieces other than the Equipment, the
“Remaining Equipment”), Lessee hereby agrees without any objection that the
Purchase Agreement and Rental Agreements between Assignor and Lessee shall
continue to apply to the Remaining Equipment, and Lessee shall possess the
Remaining Equipment on behalf of Assignor.

 

  (3) Lessee has hereby consented to Assignor and Assignee without any objection
that by the completion of payments on September 29, 2006 of debts under the Loan
Agreements (the “Secured Loans”), the pledge to secure the Secured Loans on the
right to the stipulated damages provided in the Rental Agreements and on the
guarantee by Fujitsu K.K. will terminate.

Article 2 (Forgiveness of Debts and Termination Conditioned on the Execution of
Second Agreement)

Assignee and Lessee have hereby agreed that on the condition that Lessee shall
enter into the second agreement with Assignee regarding the Equipment as
attached hereto as Exhibit 2 (including the master rental agreement and specific
rental agreement) on September 30, 2006, the Rental Agreements for the Equipment
shall be terminated on the same date, and so long as no event granting the
Assignor or Assignee, as the case may be, the right to terminate the Rental
Agreements shall have occurred and be continuing, the Assignee shall forgive the
obligation to pay rental fees at the amount of 241,855,900 yen that will become
due on the same date, which Lessee will owe directly to Assignee due to the
assignment of the Position; provided that if either Assignor or Assignee has
rights to Lessee under the Rental Agreements (including the portion to be
assigned under Article 1 of this Agreement) due to Lessee’s breach thereof, such
rights are subject to the Rental Agreements.

Article 3 (Governing Law and Jurisdiction)

This Agreement is governed by the laws of Japan, and any disputes in connection
with this Agreement are subject to the exclusive jurisdiction of the Tokyo
District Court as the court of the first instance.

This is the translation of the “Position Assignment and Termination with
Agreement”, and will not be considered as original.

 

- 2 -